Citation Nr: 0914202	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-03 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from July 1966 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.

The claims file also reflects that the Veteran has recently 
filed a claim for a total disability rating based on 
individual unemployability (TDIU).  This claim is referred to 
the RO for appropriate disposition.

In February 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the Veteran's hearing before the Board in February 2009, 
he testified that his PTSD had worsened to the point that in 
October 2008, it had been necessary for him to leave his 
place of employment (transcript (T.) at p. 4).  The record 
reflects that the Veteran's most recent VA PTSD was conducted 
in July 2008, prior to his leaving his job in October 2008.  
Consequently, since there is evidence of the worsening of the 
Veteran's PTSD since his last VA examination, the Board finds 
that the Veteran should be afforded a new VA examination to 
determine the current severity of this service-connected 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
provide the Veteran with a VA 
examination to determine the current 
severity of his PTSD.  The claims 
folder and a copy of this Remand must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be conducted.

Following examination of the Veteran, 
the examiner should identify what 
symptoms, if any, the Veteran currently 
manifests or has manifested in the 
recent past that are attributable to 
his service-connected PTSD.  The 
examiner must conduct a detailed mental 
status examination.  The examiner must 
also discuss the effect, if any, of the 
Veteran's PTSD on his social and 
industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the Veteran's PTSD consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV) and explain the significance of the 
score.

A complete rationale for all opinions 
should be provided.

2.  Thereafter, readjudicate the claim 
on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

